The Attorney             General of Texas
                                          FM         23, 1978
JOHN L. HILL
Attorney General


                   Honorable Chet Brooks, Chairman              Opinion No. I-I- 12.X
                   Committee on Human Resources
                   Senate Chamber                               Re:    Authority of members of
                   Austin, Texas                                Board of Texas Department   of
                                                                Health to enter and inspect
                                                                nursing homes.

                   Dear Senator Brooks:

                       You have requested our opinion regarding the authority of individual
                   members of the State Board of Health to enter and inspect nursing homes.

                           The State Board of Health is composed of 18 members appointed by the
                   Governor. V.T.C.S. art. 4415a. The Board is empowered to employ a Director
                   of the State Department of Public Health, and to investigate the conduct of
                   the work of the Department.       V.T.C.S. art. 4418a. The Department, as the
                   licensing agency charged with the duty of regulating nursing and convalescent
                   homes, is authorized to “make such inspections and investigations” of those
                   facilities “as it deems necessary.” V.T.C.S. art. 4442~.

                          We need not reach the issue of whether article 4442~ would permit an
                   individual Board member to make inspections of nursing and convalescent
                   homes in the absence of authorization      by a majority of the Board, since
                   article 4420, V.T.C.S., enacted in 1909, empowers

                              members of the State Board of Health or any person
                              authorized   by them,     upon presentation  of proper
                              authority in writing . . . whenever they may deem it
                              necessary in pursuance of their duties, to enter into,
                              examine, investigate,    inspect and view any ground,
                              public building, factory,     slaughter house, packing
                              house, abattoir,   dairy, bakery, manufactory,   hotel,
                              restaurant  and m      other public place and building
                              where they deem it proper to enter for the discovery
                              and suppression of disease and for the enforcement of
                              the rules of the sanitary code for Texas and of any
                              health law, sanitary law or quarantine regulation of
                              this State.




                                                p. 4598
Honorable Chet Brooks    -   Page 2    (B-~26)



(Emphasis added). It is apparent that article 4420 uses the term     “public place” to
refer to any location which is affected with 8 public interest.        In our cpinion,
therefore, a member of the State Board of Health is authorized to    make inspections
and investigations of nursing and convalescent homes pursuant to    article 4420. See
Attorney General Opinion O-9919 (1945) (authority under article       4420 to inspz
convalescent homes).

                                 SUMMARY

           A member of the State Board of Health is authorized to
           make inspections and investigations of nursing and convales-
           cent homes pursuant to article 4420, V.T.C.S.

                                          Very truly yours,




APPROVED:                         ‘9




DAVID M. KENDALL, First Assistant




C. ROBERT HEATH, Chairman
Opinion Committee

jst




                                       p. 4599